DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Applicant’s response to the restriction requirement filed on August 3, 2022, has been received and entered.  Claims 14, 18, and 26 have been amended, claims 1-13 and 20 have been canceled, and no claims have been newly added.  Claims 14-19 and 21-26 are pending and under instant consideration.

Withdrawn Claim Rejections - 35 USC § 112(d)
		Claims 21 and 22 were rejected in the Office action mailed on April 7, 2022 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant has provided evidence that each plant provides some different polysaccharide compositions.  Accordingly, the rejection is hereby withdrawn.

New Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 14-19 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
.	Claim 14 recites the limitation "the iron based alloy" in line thirteen.  There is insufficient antecedent basis for this limitation in the claim as the claim does not introduce “an iron based alloy”.  Furthermore, it is unclear what the “the iron based alloy” refers too.  For instance does “the iron based alloy” refer to the entire “absorbable iron-based implantable device” or “an iron-based substrate”.  The meets and the bound of the limitation is unclear and indefinite.  In the interest of compact prosecution and based upon paragraph [0027] of the instant specification as filed “the iron based alloy” shall be interpreted to be the iron based substrate.  Claims 15-19 and 21-26 are included in this rejection as they depend directly or indirectly from base claim 14.

Response & Maintained Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 14-19 and 21-23 remain rejected, in modified form, under 35 U.S.C. 103 as being unpatentable over the combination of Chudzik et al. (Pub. No.: US 2007/0065484; Pub. Date: Mar. 22, 2017), Wilson (Pub. No.: US 2009/0202610; Pub. Date: Aug. 13, 2009), and Yan et al. (Pub. No.: US 2006/0229711; Pub. Date: Oct. 12, 2006) for reasons of record.
	The claims recite an absorbable iron-based implantable device, comprising: an iron-based substrate; and a modified high polysaccharide attached to the iron based substrate, wherein the modified high polysaccharide is a hydrophobically modified high polysaccharide  wherein the molecular weight of the high polysaccharide in the hydrophobically modified high polysaccharide is 10,000-2,000,000 the modified high polysaccharide attached to the iron based substrate is formed so that a degradation product of the modified high polysaccharide in vivo reacts with a  degradation product of the iron-based substrate to form a polysaccharide iron complex having a solubility in a physiological solution of not less than 1 g;  wherein the solubility of the modified high polysaccharide in water at 37°C is less than or equal to 0.01 g; the iron-based alloy  is an iron based alloy having a carbon content of not more than 2.11 wt. %; the modified high polysaccharide is coated on a surface of the iron based substrate,
 and the thickness  of the modified high polysaccharide coating is 50-60 microns.
	Regarding claim 14, Chudzik discloses a biodegradable medical implant device that can be absorbed or excreted by the body [0066] wherein the  device is coated with a sealant and the coating comprises natural biodegradable polysaccharides and one or more active agents ([0059] and [0068]), wherein the biodegradable polysaccharide is modified with a hydrophobic moiety [0087]; wherein the average molecular weight is 5000,000Da or less [0041] wherein the implant device is a stent ([0136] and [0179)], and wherein the polysaccharide is attached to the implant device ([0130]-[0132] and [0239]-[0240]) by methods of dipping the implant into the polymer [0175].  But Chudzik does not disclose wherein the implant device coated with the polysaccharide is iron or the thickness of the polysaccharide coating.
	However, in the same field of endeavor of a bioerodible medical implant comprising and active agent and a polysaccharide coating applied via spray coating and dip coating  (abstract and [0032]), Wilson discloses wherein the implant (i.e. substrate) comprises iron.[0011] and wherein the prosses of applying and the timing of the drying process is used to control the thickness of the polysaccharide coating [0036].
	Additionally, in the same field of endeavor of degradable medical implants (abstract and [0016]) comprising a coating ([0026] and [0029])  Yan discloses wherein the coating thickness is from .1nm to 100 micrometers and including an endpoint of 50 micrometers [0112 and wherein the degradable implant comprises an iron alloy that contains 0.05 to 1.0 % by weight carbon [0021].
With respect to the language wherein “the modified high polysaccharide attached to the iron based substrate is formed so that a degradation product of the modified high polysaccharide in vivo reacts with a degradation product of the iron-based substrate to form a polysaccharide iron complex having a solubility in a physiological solution of not less than 1 g” the combination of Chudzik and Wilson disclose the instantly claimed hydrophobically modified polysaccharide within the molecular weight range claims attached to an iron based substrate, wherein the attachment is via a dipping or spraying method as fully set forth above.  As the combination discloses the instantly claimed components wherein the polysaccharide is applied to the iron substrate in the same manner as the instant specification (abstract of the instant specification) it would be expected that the modified high polysaccharide attached to the iron based substrate is formed so that a degradation product of the _modified high polysaccharide in vivo reacts with a degradation product of the iron-based substrate to form a polysaccharide iron complex  having a solubility in a physiological solution of not less than 1 g. The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).
With regard to the solubility of the modified high polysaccharide in water, Chudzik discloses the same polysaccharides that are both claimed and found in the specification as filed, specifically plant polysaccharides, hyaluronic acid, starch, dextran, heparin, dermatan sulfate, heparan sulfate, keratan sulfate, dextran sulfate, and chitosan [0071], wherein the polysaccharide is hydrophobically modified using carbon chains [0087] which overlap the length of the same carbon chain modification as claimed.  Although Chudzik does not specifically disclose the solubility of the modified polysaccharide in the claimed modified polysaccharide appears to be the same as the prior art, absent a showing of unobvious differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).


	Regarding claims 15 and 17, Chudzik discloses wherein the hydroxyl group of the polysaccharide reacts with the hydrophobic group [0087].
	Regarding claim 16, Chudzik discloses wherein the hydrophobic moieties includes fatty acids, derivatives thereof and C2-C18 alkyl chains [0087].   C2-C18 overlaps the instantly claimed 8-24 carbon chain.  Pursuant to MPEP 2144.05 (I) “[i]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.")”
Regarding claim 18, Chudzik discloses the same polysaccharides that are both claimed and found in the specification as filed specifically plant polysaccharides, hyaluronic acid, starch, dextran, heparin , dermatan sulfate, heparan sulfate, keratan sulfate, dextran sulfate, and chitosan [0071], wherein the polysaccharide is hydrophobically modified using carbon chains [0087] which overlap the length of the same carbon chain modification as claimed.  Although Chudzik does not specifically disclose the solubility of the modified polysaccharide in organic solvent, the claimed modified polysaccharide appears to be the same as the prior art, absent a showing of unobvious differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).
Regarding claim 19, Chudzik discloses the same polysaccharides that are both claimed and found in the specification as filed specifically plant polysaccharides, hyaluronic acid, starch, dextran, heparin, dermatan sulfate, heparan sulfate, keratan sulfate, dextran sulfate, and chitosan [0071], wherein the polysaccharide is hydrophobically modified using carbon chains [0087] which overlap the length of the same carbon chain modification as claimed.  Although Chudzik does not specifically disclose the degradation period of the modified polysaccharide in vivo, the claimed modified polysaccharide appears to be the same as the prior art, absent a showing of unobvious differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).
	Regarding claim 21, this claim is directed towards a degradation product and not the absorbable implant.  Chudzik discloses wherein the polysaccharide is obtained from plants including amylose, maltodextrin, cyclodextrin, polyalditol, hyaluronic acid, starch, dextran, heparin, chondroitin sulfate, dermatan sulfate, heparan sulfate, keratan sulfate, dextran sulfate, pentosan polysulfate, and chitosan [0071].  Wilson discloses wherein the substrate comprise iron
	Regarding claim 22, the claim is directed to which source the polysaccharide is from and not to any specific polysaccharide structure.  As Chudzik discloses naturally occurring polysaccharides from a plant source [0071] and includes hyaluronic acid, starch, dextran, heparin , dermatan sulfate, heparan sulfate, keratan sulfate, dextran sulfate, and chitosan [0071], wherein the polysaccharide is hydrophobically modified using carbon chains [0087] the specific plant the polysaccharide is extracted from is not patentable as “Products of identical chemical composition can not have mutually exclusive properties.”    As Chudzik includes polysaccharides such as starch, which is found in plants and has a chemical structure of 1,4 linkages between glucose monomers, starch would have the same structure no mater where it is extracted from.  Therefore, chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
	Regarding claim 23, Chudzik discloses wherein the polysaccharide is locate either on the surface or inside the medical implant [0169].
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to attach a biodegradable hydrophobicly modified polysaccharide to a an implant  to form a biodegradable medical implant device that can be absorbed or excreted by the body as disclosed by Chudzik, as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Chudzik had already disclosed a biodegradable medical implant device that can be absorbed or excreted by the body [0066] wherein the  device is coated with a sealant and the coating comprises natural biodegradable polysaccharides and one or more active agents ([0059] and [0068]), wherein the biodegradable polysaccharide is modified with a hydrophobic moiety [0087]; wherein the implant device is a stent ([0136] and [0179)], and wherein the polysaccharide is attached to the implant device ([0130]-[0132] and [0239]-[0240]).  It would have only required routine experimentation to modify a polysaccharide with a hydrophobic group and attach the modified to an implant to form a biodegradable medical implant device as required by the claimed invention.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Chudzik and Wilson et al. for the implant body to be made of iron as disclosed by Wilson as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to form the implant body from iron because iron implants are known for medical implants and they degrade to release the coating and active agent as evidenced by the teaching of Wilson.  One who would have practiced the invention would have had reasonable expectation of success because Chudzik had already disclosed attaching a biodegradable hydrophobicly modified high molecular weight polysaccharide to a an implant to form a biodegradable medical implant device that can be absorbed or excreted by the body, while Wilson provided guidance with respect to the composition of the biodegradable implant body being iron.  It would have only required routine experimentation to include iron in the implant body as required by the instantly claimed invention.

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Chudzik, Wilson et al., and Yan to include a coating with a thickness from .1nm to 100 micrometers and including an endpoint of 50 micrometers [0112] as disclosed by Yan as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to include such a coating thickness in order to control the degradation of the implant  as evidenced by the teaching of Yan [0105].  One who would have practiced this invention would have ha reasonable expectation of success because Chudzik had already disclosed a multilayer coating implant comprising attached biodegradable modified polysaccharide to an implant, while Yan provided guiadance with respect to having a coating layer with a thickness from .1nm to 100 micrometers and including an endpoint of 50 micrometers [0112].  It would have only required routine experimentation to for the polysaccharide coating to have a thickness of between 2nm to 100 micrometers as required by the instantly claimed invention
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.


	
	Claims 24-26 remain rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chudzik et al. (Pub. No.: US 2007/0065484; Pub. Date: Mar. 22, 2017) and Wilson (Pub. No.: US 2009/0202620; Pub. Date: Aug. 13, 2009) as applied to claim 14 above, and further in view of Yan et al. (Pub. No.: US 2006/0229711; Pub. Date: Oct. 12, 2006) for reasons of record.
	Regarding claim 24 Chudzik and Wilson remain as applied to claim 14.  While the combination of references disclose a discloses a biodegradable medical implant device that can be absorbed or excreted by the body [0066] wherein the  device is coated with a sealant and the coating comprises natural biodegradable polysaccharides and one or more active agents ([0059] and [0068]), wherein the biodegradable polysaccharide is modified with a hydrophobic moiety [0087]; wherein the implant device is a stent ([0136] and [0179)], and wherein the polysaccharide is attached to the implant device ([0130]-[0132] and [0239]-[0240]), and wherein the implant (i.e. substrate) that is coated comprises iron.[0011] as fully set forth above.  While Chudzik additionally discloses that the coating can be multiple layers wherein each layer can be chosen to provide a desired effect [0218], but the combination does not disclose what the additional layers are made from.
	However, in the same field of endeavor of degradable medical implants (abstract and [0016]) comprising iron [0021], Yan discloses wherein the implant includes a multilayer coating comprising ([0026] and [0029])  a biodegradable materials including, but not limited to poly(lactic acid), poly lactates, poly(glycolic acid), poly glycolates and copolymers and isomers, poly dioxanone, poly(ethyl glutamate), poly(hydroxybutyrate), polyhydroxyvalerate and copolymers, polycaprolactone, polyanhydride, poly(ortho esters); poly(ether esters), poly (iminocarbonates), poly alkylene carbonates such as polyethylene carbonate, poly trimethylene carbonate, starch based polymers, polyester amides, polyester amines, polycyanoacrylates, polyphosphazenes, poly ethylene glycols, poly ethylene oxide, N-vinyl-2-pyrrolidione, copolymers and other aliphatic polyesters, or suitable copolymers thereof including copolymers of poly lactic acids (Poly-D-Lactic acids, Poly-L-Lactic acids, Poly-DL-Lactic acids and the like) and poly-.epsilon.-caprolactone; mixtures, copolymers, or combinations thereof [0114].
	Regarding claim 25, Yan discloses wherein the coatings comprise therapeutic agents [0118] such as antithrombotic drugs and anti-inflammatory drugs [0122].
	Regarding claim 26, Yan discloses wherein the coatings comprise therapeutic agents [0118] such as rapamycin [0122] and paclitaxel [0123]. 

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Chudzik, Wilson et al., and Yan to include multilayer coatings wherein the multilayer coating comprises a biodegradable material such as polylactic acid or polyglycolic acid as disclosed by Yan as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to incude a multilayer coating comprising a biodegradable material in order to provide the implants and tissue walls with additional protective layers and control the degradation  of the implant and release products in a controlled and ordered manner from the layers [0108] as evidenced by the teaching of Yan[0019].  One who would have practiced this invention would have ha reasonable expectation of success because Chudzik had already disclosed a multilayer coating implant comprising attached biodegradable hydrophobicly modified polysaccharide to an implant, while Yan provided guiadance with respect to having a layer of the multilayer coating comprising a biodegradable polymeric material such as polylactic acid or polyglycolic acid.  It would have only required routine experimentation to for the multilayer coating to include a biodegradable polymer layer such as polylactic acid or polyglycolic acid as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.


Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the new and standings, they are addressed as follows: 
	Applicants traverse the 103 type rejection, arguing that claim 14 has been amended to further limits whereinthe solubility of the modified high polysaccharide in
water at 37°C is less than or equal to 0.01 g; the iron-based alloy  is an iron based alloy having a carbon content of not more than 2.11 wt.  The combination of references do not discloses the newly added limitation.  The rate of corrosion may vary greatly if the elements are slightly different and the thickness, the molecular weight of the coating, and modification to the coating.  

	Applicant’s argument has been fully considered but not found persuasive.  With respect to the coating Chudzik discloses coating comprises natural biodegradable polysaccharides and one or more active agents ([0059] and [0068]), wherein the biodegradable polysaccharide is modified with a hydrophobic moiety [0087]; wherein the average molecular weight of the polysaccharide is 5000,000Da or less [0072].  [0056],.  Additionally, Chudzik discloses the same polysaccharides that are both claimed and found in the specification as filed, specifically plant polysaccharides, hyaluronic acid, starch, dextran, heparin, dermatan sulfate, heparan sulfate, keratan sulfate, dextran sulfate, and chitosan [0071], wherein the polysaccharide is hydrophobically modified using carbon chains [0087] which overlap the length of the same carbon chain modification as claimed.  Although Chudzik does not specifically disclose the solubility of the modified polysaccharide in the claimed modified polysaccharide appears to be the same as the prior art, absent a showing of unobvious differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).
	With respect to Applicant’s argument concerning the amount of carbon found in the iron alloy, this has been fully considered, but not found persuasive.  Yan discloses wherein the coating thickness is from .1nm to 100 micrometers and including an endpoint of 50 micrometers [0112 and wherein the degradable implant comprises an iron alloy that contains 0.05 to 1.0 % by weight carbon [0021].
	Thus, the rejection is maintained for reason of record and foregoing discussion.

Conclusion
No claims are allowed.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617